Citation Nr: 1727327	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, claimed as depression, and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from April 1969 to January 1972.

This matter came before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO).

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claim has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claim for service connection is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A rating decision issued in July 1978 denied a claim of service connection for a psychiatric disorder, claimed as nervous condition.  The appellant did not appeal.  

2.  The evidence received subsequent to the July 1978 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for a psychiatric disorder has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

A claim for service connection for a psychiatric disorder, claimed as nervous condition, was denied in a July 1978 decision.  In the decision, the RO noted that the Veteran had postservice treatment for anxiety and a history of situational anxiety at entrance but determined that there was no nexus between the postservice diagnosis and service.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

Evidence added to the record after the July 1978 decision includes the Veteran's competent history of anxiety and depression since service and current diagnoses of anxiety and mood disorders.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably the existence of a link between a current disorder and service.  Accordingly, reopening of the claim for service connection is in order.

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a psychiatric disorder is granted.


REMAND
 
The Board finds the record would benefit from a medical opinion addressing whether a current psychiatric disorder is related to service with consideration of the Veteran's history of symptoms since service.   

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent evidence. 

2.  Then schedule the Veteran for a VA examination by a VA medical professional with sufficient expertise to determine the etiology of all psychiatric disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

With respect to each psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present during service or is etiologically related to the Veteran's active service.  

For any disorder found to be present during service, the examiner should state whether the disorder preexisted service.  For any disorder found to pre-exist service, the examiner should state whether the disorder was aggravated during service.  

The rationale for all opinions expressed must be provided, with consideration of the history of situational anxiety at entrance, the normal clinical findings at entrance and separation, the VA treatment for symptoms of anxiety and  depression in July and August 1978 and September 1979, the normal VA clinical evaluation in March 1981 and July 1989, and the histories of symptoms since service.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


